Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.
                            ________________

                             No. 3D20-281
                      Lower Tribunal No. F18-12491
                          ________________


                   Alain Alejandro Pacheco-Puig,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

      Carlos J. Martinez, Public Defender, and Maria E. Lauredo, Chief
Assistant Public Defender, and Jennifer Thornton, Assistant Public
Defender, for appellant.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for appellee.


Before HENDON, GORDO, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.